Citation Nr: 1040785	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-01 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
levoscoliosis of the thoracic spine with spina bifida occulta 
spondylosis.  

2.  Entitlement to a rating in excess of 10 percent for 
depression, effective from August 8, 2003 through May 23, 2005.  

3.  Entitlement to a rating in excess of 70 percent for 
depression, effective May 24, 2005.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from October 1996 to July 1998.  

This case was previously before the Board of Veterans' Appeals 
(Board) in January 2009, at which time, it was remanded for 
further development.  Following the requested development, the VA 
Appeals Management Center (AMC) in Washington, D.C. confirmed and 
continued the 20 percent for the Veteran's levoscoliosis of the 
thoracic spine with spina bifida occulta spondylosis; the 
10 percent rating for his depression, effective from August 8, 
2003 through May 23, 2005; and the 70 percent for his depression, 
effective May 24, 2005.

In a February 2006 rating action, following a revision of the VA 
criteria for rating disabilities of the spine, the RO changed the 
Diagnostic Code for rating the Veteran's thoracolumbar spine 
disability from 38 C.F.R. § 4.71a, Diagnostic 5293 (applicable to 
rating intervertebral disc syndrome under the former criteria)  
to 38 C.F.R. § 4.71a, Diagnostic Code 5239 (applicable to rating 
spondylolisthesis or segmental instability).  Schedule for Rating 
Disabilities; the Spine, 68 Fed. Reg. 51454 - 51456 (August 27, 
2003) (now codified as amended at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 - 5243 (2010)).  After reviewing the record, however, 
the Board finds that under the revised criteria, the Veteran's 
thoracolumbar spine disability should be rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (applicable to rating 
intervertebral disc syndrome).  Not only would such a rating 
provide continuity for rating a disability for which service 
connection has been in effect since August 1998, such disability 
is manifested, in part, by marked narrowing of the T5-T6 disc 
space.




FINDINGS OF FACT

1.  The Veteran's levoscoliosis of the thoracic spine with spina 
bifida occulta spondylosis is manifested primarily by complaints 
of pain and stiffness; complaints of weakness, and numbness in 
his lower extremities; scoliosis with a right sided tilt; and 
limitation of flexion to no worse than 50 degrees.  

2.  For the period from August 8, 2003 through May 23, 2005, the 
Veteran's depression was productive of no more than occupational 
and social impairment due to mild or transient symptoms which 
decreased his  work efficiency and ability to perform 
occupational tasks during periods of significant stress.

3.  For the period since May 23, 2005, the Veteran's depression 
has been productive of no more than occupational and social 
impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating in excess of 20 
percent for levoscoliosis of the thoracic spine with spina bifida 
occulta spondylosis.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (effective prior to September 26, 
2003, codified as revised at 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2010)).

2.  For the period from August 8, 2003 through May 23, 2005, the 
criteria for a rating in excess of 10 percent for depression have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 
9434 (2010).  

3.  Since May 23, 2005, the criteria for a rating in excess of 70 
percent for depression have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.130, Diagnostic Code 9434 (2010).  .

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
increased ratings for his service-connected thoracolumbar spine 
disability and for his service-connected depression.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, 
the Board finds that VA has met that duty.

In August 2003, VA received the Veteran's claims, and there is no 
issue as to providing an appropriate application form or 
completeness of the application.  Following the receipt of that 
application, VA notified the Veteran of the information and 
evidence necessary to substantiate and complete his claims, 
including the evidence to be provided by the Veteran, and notice 
of the evidence VA would attempt to obtain.  VA informed him that 
in order to establish increased ratings for his service-connected 
disabilities, the evidence had to show that such disabilities had 
worsened and the manner in which such worsening had affected his 
employment and daily life.  38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claims.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 
and Supp. 2009).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the 
Veteran's responsibility to present and support his claim.  38 
U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's records reflecting his treatment by VA from October 
2002 through October 2008; reports of VA examinations performed 
in November 2003, April 2004, November 2005, May 2006, and June 
2009; and statements from the Veteran' former employers, dated in 
September 2007.

The VA examination reports show that the examiners reviewed the 
Veteran's medical history, interviewed and examined him, 
documented his current medical conditions, and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  Therefore, the Board concludes that 
the VA examinations are adequate for evaluation purposes.  See 38 
C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Finally, in October 2008, VA scheduled the Veteran for a video 
conference with a member of the Board.  However, he failed to 
report for that hearing and has not requested that it be 
rescheduled.  Therefore, the Board will consider the Veteran's 
case without the benefit of his testimony.  

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support any of 
his claims; and there is no evidence of any VA error in notifying 
or assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

Reasons and Bases for Findings and Conclusions

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2010).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as here, an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, a veteran may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following 
analysis is undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods. 

The Thoracolumbar Spine

The Veteran contends that the 20 percent rating for his service-
connected levoscoliosis of the thoracic spine with spina bifida 
occulta spondylosis does not adequately reflect the level of 
impairment caused by that disorder.  Therefore, he maintains that 
an increased rating is warranted.  However, after carefully 
considering the claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal will be 
denied.  

The Evidence

During his November 2003 VA orthopedic examination, the Veteran 
reported that due to his service-connected back disability, he 
had not worked since September 2002.  He stated that the last 
twelve months he worked, he lost approximately two to three 
weeks.  He complained that he could not lift, stand, or bend and 
that his home exercise program was ineffective.  It was noted 
that he had taken no pain medication and had not had surgery.  
On examination, there was visible scoliosis, with the right 
shoulder being held lower than the left.  There was increased 
lumbar lordosis, and oblique pelvis, and an abnormal thorax.  The 
Veteran had well-muscled calves which were 39 inches in 
circumference, bilaterally.  The following range of thoracolumbar 
spine motion was reported:  flexion to 70 degrees, extension to 
30 degrees, left lateral flexion to 35 degrees, right lateral 
flexion to 30 degrees, left rotation to 45 degrees, and right 
rotation to 40 degrees.  Straight leg raising was negative, 
bilaterally.  The deep tendon reflexes in the Veteran's lower 
extremities were 2+ and equal, bilaterally, except the left 
Achilles reflex which was 1+.  The sensation was decreased in the 
Veteran's left medial foot but was otherwise normal.  X-rays 
revealed mild compression of the right half of T5 with a narrowed 
disc and levoscoliosis at the T5-T6 level.  Those findings were 
reportedly unchanged from X-rays taken in January 2001.

During an April 2004 VA psychiatric examination, the Veteran 
reported that he was having sleep difficulty due to back pain.  

In November 2005, the Veteran underwent a VA review examination.  
It was noted that in September 2004, he had been treated for 
complaints of constant back pain with weakness and numbness in 
the left lower extremity.  He denied the presence of any bowel or 
bladder disability.  On examination, he flexed his thoracolumbar 
spine to 70 degrees and extended it to "150" degrees.  Tilting 
to either side and bilateral rotation were performed okay with 
complaints of pain.  The Veteran's motor processes and deep 
tendon reflexes had been intact.  His sensory processes were 
decreased in his left anterior thigh and posterior calf.  He 
stated that his sleep was poor.  

During the November 2005 VA examination, the examiner also noted 
that during an admission to the hospital in June 2005, the 
Veteran had complained of back pain.  His gait had been straight, 
and his range of thoracolumbar spine motion had included flexion 
to 30 degrees and extension to 10 degrees.  The motor processes 
in his lower extremities were full at 5/5, and his deep tendon 
reflexes were 1/2 in the knees and ankles. 

During the November 2005 VA examination, the Veteran complained 
of mild back pain and reported a poor response to treatment.  He 
reported daily frequency and urgency without incontinence.  He 
also reported daily weakness and numbness in his leg and foot, as 
well as diffuse sensory deficits.  He stated that he had weekly 
paresthesia, falls, and unsteadiness associated with a left knee 
disorder.  He denied any true flare-ups, noting that his back was 
worse at the end of the day and with activity.  The Veteran 
complained of mild fatigue and moderate stiffness in the legs and 
shoulders.  He also complained of moderate weakness in his right 
leg and a moderate degree of spasm in his low back.  He stated 
that the back pain radiated and stopped at the hip.  The Veteran 
could reportedly walk 1/4 mile without stopping and did not require 
any aids for ambulation.

On examination, the Veteran's posture tilted to the right due to 
mild scoliosis.  He demonstrated an antalgic gait.  The 
circumference of his lower extremities was equal.  The Veteran's 
right thoracolumbar spine presented no evidence of ankylosis, 
spasm, atrophy, guarding, pain with motion, tenderness, or 
weakness.  The left thoracic spine presented mild weakness 
without spasm, atrophy, guarding, pain on motion, or weakness.  
The Veteran's left lumbar spine was negative for spasm, atrophy, 
or weakness.  There was tenderness and moderate pain on motion.  
The following range of thoracolumbar spine motion was reported:  
flexion to 50 degrees, extension to 25 degrees, lateral flexion 
to 35 degrees, bilaterally; and rotation to 40 degrees, 
bilaterally.  Repetitive motion produced no additional limitation 
of motion due to pain, fatigue, weakness, or lack of endurance.  
The Veteran had active movement against full resistance in his 
lower extremities, and his sensory processes were normal, 
bilaterally.  The feet were flexor, and the deep tendon reflexes 
were normal at the knees and ankles, except for the right ankle 
jerk which was hypoactive.  

Following the November 2005 VA examination, the examiner stated 
that in terms of mobility, lifting, carrying, and reach, the 
Veteran's service-connected back disability would have a 
significant impact on his occupation.  The examiner noted that 
during the summer of 2005, the Veteran had held two jobs, one of 
which ended after two days due to back pain.  The Veteran staged 
that his longest job had lasted 3.5 years and had ended because 
he had missed too much work due to sickness, back pain, and 
doctor's appointments.  He had reportedly tried retraining as a 
mechanic but stated that his primary care physician had dissuaded 
him due to the rigors of the work.  It was noted that the Veteran 
could do sedentary work.  The examiner stated that the Veteran's 
back disability would have a severe affect on his ability to play 
sports and a moderate affect on his ability to perform chores and 
exercise.  It reportedly had a mild affect on shopping, travel, 
and recreation and no affect on his ability to bathe, groom, 
dress, or feed himself or attend to the wants of nature.  

In a September 2007 report, it was noted that from October 1999 
to October 2002, the Veteran had worked for GECOM Corporation as 
an automotive parts assembler.  He had been involuntarily 
terminated for unspecified reasons.  

In a second report, dated in September 2007, it was noted that 
from June to August 2004, the Veteran had worked for Quality 
Manufacturing as an assembler.  He had voluntarily quit for 
unspecified reasons.  

During his June 2009 VA examination, the Veteran complained of 
constant back pain and stiffness.  He reported intermittent 
tingling in his thighs but no radiation.  He denied the presence 
of neurologic disability manifested by numbness, paresthesia, or 
weakness, as well as bowel or bladder disability.  He also denied 
the presence of associated flare-ups or incapacitating episodes.  
He was reportedly able to walk 1/4 mile and required no aids for 
ambulation.  It was noted that the Veteran had no history of 
hospitalization or surgery for his back disability.  He 
reportedly had a fair response to his pain medication.  

On examination, the Veteran's posture revealed a right pelvic 
tilt in which his right pelvis was lower than his right.  He had 
pain with motion of the thoracic spine and tenderness to 
palpation on the right.  There was no spasm, atrophy, guarding, 
or weakness.  There was no gibbus, kyphosis, list, lumbar 
flattening, lumbar lordosis, reverse lordosis or ankylosis.  He 
demonstrated active motion against full resistance in all 
muscles, and his muscle tone was normal.  There was no atrophy.  
His sensation and deep tendon reflexes were normal.  The 
following range of thoracolumbar spine motion was reported:  
flexion to 70 degrees, extension to 20 degrees, lateral flexion 
to 30 degrees, bilaterally; and rotation to 45 degrees, 
bilaterally.  Repetitive motion was positive for an increase in 
pain but no additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance.  

The Applicable Law and Regulations

In August 2003, when the Veteran filed his claim for an increased 
rating, levoscoliosis of the thoracic spine with spina bifida 
occulta spondylosis was rated by analogy to intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Intervertebral disc syndrome (preoperatively or postoperatively) 
was rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method resulted in the higher evaluation.  

A 20 percent rating was warranted for intervertebral disc 
syndrome which was productive of moderate impairment and 
manifested by recurring attacks.  A 40 percent rating was 
warranted for intervertebral disc syndrome which was productive 
of severe impairment, manifested by recurring attacks with 
intermittent relief.  A 60 percent rating was warranted for 
intervertebral disc syndrome which was productive of pronounced 
impairment, manifested by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and muscle spasm, 
absent ankle jerk, or other neurological findings appropriate to 
the site of the diseased disc.  In such cases, there is little 
intermittent relief.  

For the purpose of evaluations under Diagnostic Code 5293, an 
incapacitating episode was a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" meant orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that were present constantly, or nearly so.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, Note (1).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities were to be separately evaluated using 
criteria for the most appropriate neurologic diagnostic code or 
codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2). 

In August 2003, a 10 percent rating was warranted for moderate or 
severe limitation of the dorsal (thoracic) spine.  That was the 
highest schedular rating available for limitation of motion of 
the dorsal spine.  A 20 percent schedular rating was warranted 
for favorable ankylosis of the lumbar spine, while a 30 percent 
schedular rating was warranted for unfavorable ankylosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5288.  

Chronic, identifiable neurologic disabilities, such as bowel or 
bladder impairment were rated in accordance with 38 C.F.R. 
§§ 4.114, Diagnostic Codes 7301 to 7354 and 4.115a, while 
chronic, identifiable disability of the peripheral nerves was 
rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Codes 
8520 to 8540.  

If intervertebral disc syndrome was present in more than one 
spinal segment, provided that the effects in each spinal segment 
were clearly distinct, each segment was to be evaluated on the 
basis of chronic orthopedic and neurologic manifestations or on 
the basis of incapacitating episodes, whichever method results in 
a higher evaluation for that segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (3). 

Effective September 26, 2003, the rating schedule with respect 
to evaluating the Veteran's intervertebral disc syndrome was, 
again, revised.  Schedule for Rating Disabilities; the Spine, 68 
Fed. Reg. 51454 - 51456 (August 27, 2003) (now codified as 
amended at 38 C.F.R. § 4.71a, 5243 (2010)).  

Under the revised regulations, intervertebral disc syndrome is to 
be rated in one of two ways:  either on the basis of the total 
duration of incapacitating episodes noted above or on the basis 
of the following general rating formula:

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
is severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is accomplished to 30 degrees or less; or, 
when there is favorable ankylosis of the entire thoracolumbar 
spine.

In considering the changes, effective September 26, 2003, the 
Board notes that the regulations no longer required the 
orthopedic and neurologic manifestations to be evaluated 
separately and then combined.  Rather, any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, are to be evaluated under an 
appropriate diagnostic code.  General Rating Formula for Diseases 
and Injuries of the Spine, Note (1).  Those diagnostic codes have 
been set forth, generally, above.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  General Rating Formula for 
Diseases and Injuries of the Spine, Note (5).  
Where a law or regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the Veteran applies 
unless Congress provided otherwise or permitted the Secretary of 
VA to do otherwise and the Secretary did so.  Vet. Aff. Op. Gen. 
Couns. Prec. 23-97 (Multiple Ratings for Knee Disability, 62 Fed. 
Reg. 63,604 (1997)).  

The Board will therefore evaluate the Veteran's service-connected 
spine disability under both the former and the current schedular 
criteria, keeping in mind that the revised criteria may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000; Green v. Brown, 10 Vet. App. 111, 117 (1997).  

The Board provided the Veteran with the new regulatory criteria 
and the Veteran has submitted additional argument and evidence 
since the revised criteria became effective.  Therefore, there is 
no prejudice to the Veteran in the Board adjudicating the claim.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

A review of the evidence discloses that the Veteran's 
thoracolumbar spine disability is manifested primarily by 
complaints of pain and stiffness, at times so severe that it 
interferes with his sleep.  He also complains of weakness, and 
numbness in his lower extremities; scoliosis with a right sided 
tilt; and limitation of motion.  Those complaints 
notwithstanding, the record is generally negative for any 
evidence of ankylosis.  Rather, the Veteran has active 
thoracolumbar spine motion in all planes and is able to flex his 
spine to at least 50 degrees.  While repetitive motion causes 
increased pain, there is no evidence of further limitation of 
motion due to pain, fatigue, weakness, or lack of endurance.  
Indeed, the evidence is, generally, negative for objective 
findings of muscle spasm, guarding, weakness, atrophy, or 
abnormal muscle tone.  Moreover, there is no evidence of chronic, 
identifiable neurologic pathology associated with the Veteran's 
thoracolumbar spine disability.  His sensation and deep tendon 
reflexes are, generally, normal and he denies bowel or bladder 
disability.  In addition, the record is negative for evidence of 
flare-ups or incapacitating episodes.  
Although the evidence shows that the Veteran's thoracolumbar 
spine has a severe affect on his ability to play sports and a 
moderate affect on his ability to perform chores and exercise, it 
has no more than a mild affect on shopping, travel, and 
recreation.  It has no affect on his ability to bathe, groom, 
dress, or feed himself or attend to the wants of nature.  In this 
regard, the Board notes that he is able to walk 1/4 mile without 
stopping and that he does not require any aids for ambulation.  
His thoracolumbar spine disorder does limit his ability in 
employment requiring mobility, lifting, carrying, and reaching.  
However, there is no evidence that he has left a job or had the 
requirements of a job altered to accommodate his thoracolumbar 
spine disability.  Moreover, there is no objective evidence from 
any prospective employer that he was not hired due to his 
service-connected thoracolumbar spine disorder.

Whether considered under the new or old criteria for rating 
disabilities of the spine, the foregoing evidence meets or more 
nearly reflects the schedular criteria for the 20 percent rating 
currently in effect for levoscoliosis of the thoracic spine with 
spina bifida occulta spondylosis.  Accordingly, an increased 
rating is not warranted, and the appeal is denied.

Depression

The Veteran contends that the ratings assigned for his service-
connected depression do not adequately reflect the level of 
impairment caused by that disability during the time periods 
indicated.  Therefore, he maintains that increased ratings are 
warranted.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against that 
claim.  Accordingly, the appeal will be denied.  

The Applicable Law and Regulations

The Veteran's depression is rated in accordance with the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434.  A 10 
percent rating is warranted for major depression, when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9434.

A 30 percent rating is warranted for major depression, when there 
is occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  Id.

A 50 percent rating is warranted for major depression, when there 
is occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating is warranted for major depression, when there 
is occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships. Id.

A 100 percent disability rating is warranted when there are such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. Id.

Relevant to an evaluation of the level of impairment caused by 
depression is the score on the Veteran's Global Assessment of 
Functioning (GAF) Scale.  That scale is found in the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV) and reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  The nomenclature in DSM IV has been specifically adopted 
by VA in the evaluation of mental disorders. 38 C.F.R. § 4.125, 
4.130 (2002).  

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  DSM IV at 32.

A GAF of 51 to 60 indicates moderate symptoms, or moderate 
difficulty in social, occupational, or school functioning.  Id.; 
see Carpenter v. Brown, 240, 242 (1995).  

A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.; see 
Richard v. Brown, 9 Vet. App. 266, 267 (1996)).  

A GAF of 31 to 40 signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as work 
or school, family relations, judgment, thinking, or mood (e.g., 
where a depressed man avoids friends, neglects family, and is not 
able to work).  Id.; see Brambley v. Principi, 17 Vet. App. 20 
(2003) (J. Steinburg concurring) (A GAF of 40 signifies 
considerably greater occupational impairment than a GAF of 50.)  

A GAF of 30 is indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious impairment 
in judgment or communication or an inability to function in 
almost all areas.  DSM IV at 32.

A GAF of 20 indicates some danger of hurting himself or others or 
occasionally failing to maintain minimal personal hygiene, or 
gross impairment in communication.  Id.

The Evidence

During the Veteran's April 2004 VA examination, it was noted that 
he had a service-connected thoracolumbar spine disability which 
impacted his ability to work and prevented him from doing things 
he liked, such as hunting, fishing, and working on his truck.  He 
stated that it also became difficult to find work.  As a result 
of those limitations, he became depressed.  Reportedly, he had 
been fired from his job due to excess absenteeism associated with 
medical appointments.  He experienced periodic social withdrawal 
but did visit with friends and played cards and video games.  It 
was noted that he had not been referred to or treated by the 
Mental Health Service.

On examination, the Veteran was casually dressed and had 
maintained his hygiene.  He was also well-oriented, friendly, and 
cooperative.  There was no memory loss, nor was there any 
impairment in his thought processes or communication.  Also, 
there was no evidence of delusional thinking or hallucinations.  
He demonstrated no inappropriate behavior and denied any suicidal 
or homicidal ideation.  His rate of speech of was normal, and his 
content was not tangential or illogical.  He reported mild panic 
attacks, manifested by chest tightness, three times a month.  The 
diagnosis was a mood disorder due to a back condition with 
depressive features.  It was recommended that the Veteran be 
retrained.  The examiner assigned a GAF of 62.



Analysis

August 8, 2003 through May 23, 2005

A review of the evidence discloses that from April 8, 2003 
through May 23, 2005, the Veteran's depression was manifested 
primarily by subjective complaints of the way in which his 
service-connected back disability limited his daily activities.  
There was no evidence that his depression was productive of any 
more than mild impairment.  He did complain of panic attacks.  
However, he reported that they had only occurred three times in 
his life, and the examiner characterized them as mild in degree.  
While he also reported periods of self isolation, he had been 
functioning pretty well, performing chores and socializing with 
friends.  There were no findings of anxiety, suspiciousness, or 
memory impairment, and it was noted that he took no medication 
for depression.  Indeed, up to April 2004, his depression had not 
been so evident as to warrant his referral to the Psychiatric 
Service.  Although he complained of sleep difficulties, they 
were, again, reportedly related to back pain, rather than 
depression.  Moreover, his assigned GAF of 62 was consistent with 
a finding of mild impairment.  Such findings meet or more nearly 
approximate the criteria for the 10 percent rating in effect from 
August 8, 2003 through May 23 2.005.  Accordingly, an increased 
rating for that period is not warranted, and the appeal is 
denied.

Since May 23, 2005

The Evidence

On May 24, 2005, the Veteran was admitted to a VA medical center 
(MC) after taking an overdose of psychotropic medication.  It was 
his first hospital admission.  He stated that he had been having 
a bad day and was aggravated and upset.  He had, reportedly, had 
a fight with his girlfriend, had been having difficulty finding 
work due to his back pain, and had felt used or ignored by 
others.  He stated that he had lost a job, due to frequent 
absences caused  by his back pain.  He complained of poor sleep, 
a deteriorating mood, and an inability to pursue activities he 
enjoyed due to back pain.
On admission, the Veteran was adequately groomed and dressed.  
Occasionally, he blinked rapidly but demonstrated no other 
psychomotor agitation.  He also had a slight stutter.  He was 
found to have increased fatigue and sadness with crying spells 
several times a month.  He had poor impulse control and fair 
insight.  He was alert, cooperative, and well-oriented and 
regretted his suicide attempt.  He denied hallucinations and 
"current" suicidal or homicidal ideas, and his thought 
processes were logical and goal-oriented.  His intelligence was 
in the low normal range.  

At discharge, the Veteran was more at ease with fair insight and 
judgment.  The diagnosis was depressive disorder, and the 
examiner assigned the Veteran an admission GAF of 30 to 40 and a 
discharge GAF of 40 to 50.  

In June 2005, the Veteran was readmitted to the same VAMC on two 
separate occasions.  He was initially readmitted, because his 
mother and pastor felt that he should have been hospitalized for 
a longer period in May 2005.  Later in June 2005, he was 
readmitted after taking another overdose of medication.  The 
manifestations were, essentially, the same as those at the time 
of his May 2005 hospitalization.  On each readmission, his GAF 
was 30 to 40.  At the time of his discharge from the hospital in 
early June 2005, the attending physician assigned him a GAF of 40 
to 50, and at the time of his discharge from the hospital later 
in June 2005, the attending physician assigned him a GAF of 50 to 
60.  

In July 2005, VA psychological testing revealed that the Veteran 
could perform well in hands-on tasks, repetitive tasks, and tasks 
requiring the analysis and assembly of parts.  It was noted that 
in high school, he had received speech therapy for stuttering.  

On several occasions from February to May 2006, the Veteran was 
treated by the VA Psychiatric Service.  In February 2006, his 
assigned GAF was 50, and in May 2006, it was noted that after 
decreasing his psychotropic medication, his suicidal ideas had 
increased.

During his May 2006 VA psychiatric examination, the Veteran's 
history of two suicide attempts was noted.  It was also noted 
that he argued with his family about finances.  He reported that 
he had good relations with his friends and a new girlfriend.  He 
continued to enjoy playing cards, fishing, watching television, 
and going on dates.  He also reported that due to back pain, he 
had fluctuating dysphoria difficulty falling asleep, and 
increased irritability.  He was found to be below average in 
intelligence.  His impulse control was fair, and it was noted 
that he had occasional suicidal ideation.  His recent and remote 
memory were impaired.  He understood that he had a problem and 
the consequences of his actions.  It was noted that his 
occupation was primarily affected by his back disability.  The 
examiner found that the Veteran had mild decreased efficiency and 
productivity, as well as mildly impaired social, familial, and 
work relationships.  The examiner assigned the Veteran a GAF of 
60 and noted that lower GAF's did not appear justified in light 
of the Veteran's overall functioning.  

From June 2006 through October 2008, the Veteran continued to be 
followed for depression by the VA Psychiatric Service.  In March 
2008, he was readmitted to a VAMC for depression and suicidal 
ideation.  He reportedly had increased stress associated with 
financial difficulties and a pending divorce.  He continued to 
have difficulty sleeping and had decreased interest in his 
friends.  On admission, he was assigned a GAF of 20.  Throughout 
his hospitalization, the Veteran was reportedly quiet and 
guarded.  It was noted that his back pain continued to interfere 
with his attempts to find employment.  At the time of the 
Veteran's discharge from the hospital, the attending physician 
assigned the Veteran a GAF of 60 and noted that his highest GAF 
during the previous year was 72.

During his June 2009 VA examination, the Veteran reported that he 
had been depressed, worried, paranoid, and irritable.  He stated 
that he had had suicidal ideation, that he heard voices, and that 
he avoided crowds.  

On examination, the Veteran was appropriately dressed and found 
to have maintained his hygiene.  He was cooperative, attentive, 
and well-oriented, and his speech was spontaneous and clear.  His 
thought processes and content were unremarkable, and no 
inappropriate behavior was noted.  He presented no homicidal 
ideation, and there was no evidence of recent violence.  He 
partially understood that he had a problem and realized the 
consequences of his actions.  He reportedly had no problems with 
his activities of daily living.  

On further examination, the Veteran was tense, constricted, 
anxious, irritable, depressed, fearful, dysphoric, and tearful.  
He had poor impulse control.  His immediate memory was impaired, 
and he reportedly had poor coping skills.  It was also noted that 
he practiced obsessive, ritualistic behavior, such as frequently 
checking doors.  He stated that he had been unemployed for 5 to 
10 years, because he could not deal with people or crowds and 
because of his back problems.  The impression was depression with 
psychosis, and the examiner assigned the Veteran a GAF of 50.  

Analysis

Since May 23, 2005, the Veteran's service-connected depression 
has been manifested, primarily by tenseness, a constricted 
affect, anxiousness, irritability, depressed feelings, fear, 
dysphoria, tearfulness, poor impulse control, and impairment of 
his immediate and recent memory.  Although he argues with his 
family, he reportedly gets along well with his friends and enjoys 
their company during leisure activities.  While he recently 
reported that he has been unemployed due to his inability to get 
along with people and crowds, he continues to cite his back 
problems as the primary reason for his unemployability.  

Since May 23, 2005, the Veteran's GAF has been as low as 20 which 
indicates some danger of hurting himself or others or 
occasionally failing to maintain minimal personal hygiene, or 
gross impairment in communication.  In this regard, the Board 
notes that he has  had two suicide attempts and continues to have 
intermittent suicidal ideation.  Nevertheless, his GAF has been, 
predominantly, between 30 and 60, indicative of varying degrees 
of psychiatric impairment from moderate symptomatology to 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in judgment or communication 
or an inability to function in almost all areas.  Despite the 
severity of his symptoms at times, he remains generally well-
oriented with relevant, goal-oriented thought processes, and good 
hygiene and grooming.  Moreover, he remains cooperative, 
attentive, and spontaneous, without persistent delusions or 
hallucinations or evidence of grossly inappropriate behavior.  

On balance, the foregoing evidence meets or more nearly reflects 
the schedular criteria for the 70 percent rating currently in 
effect for the Veteran's service-connected depression.  
Accordingly, an increased rating is not warranted, and the appeal 
is denied.

Extraschedular Considerations

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the Director 
of the VA Compensation and Pension Service for possible approval 
of an extraschedular rating for the Veteran's service-connected 
thoracolumbar spine disability and/or depression.  Ordinarily, 
the VA Rating Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant 
is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found to be inadequate, the Board must determine whether the 
Veteran's disability picture exhibits other related factors, such 
as those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

In this case, neither the Veteran nor his representative have 
expressly raised the matter of entitlement to an extraschedular 
rating.  The Veteran's contentions have been limited to those 
discussed above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. West, 
12 Vet. App. 32 (1998) (while the Board must interpret a 
claimant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the claimant).  
Although he has been unemployed for a long period of time, he has 
received a total rating for that aspect of his disability since 
December 30, 2005.  38 C.F.R. § 4.16(a) (2010).  In this regard, 
neither the Veteran nor his representative have identified, and 
the Board has not found, any factors which may be considered  
exceptional or unusual with respect to the service-connected 
thoracolumbar spine disability or depression.  He was 
hospitalized briefly for depression on three occasions from May 
to July 2005 and again in March 2008.  However, the record does 
not show that he has required frequent hospitalizations for 
either of the noted service-connected disabilities.  There is no 
unusual clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria. In 
short, the evidence does not support the proposition that the 
Veteran's thoracolumbar spine disorder or depression present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  
Accordingly, further action is not warranted under 38 C.F.R. § 
3.321 (b)(1).


ORDER


Entitlement to a rating in excess of 20 percent for levoscoliosis 
of the thoracic spine with spina bifida occulta spondylosis is 
denied.  

For the period from August 8, 2003 through May 23, 2005, 
entitlement to a rating in excess of 10 percent for depression is 
denied.  

Since May 23, 2005, entitlement to a rating in excess of 70 
percent for depression is denied, 



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


